DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Appeal
In view of the Appeal Brief filed on 06/08/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID P ANGWIN/           Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                             
Response to Arguments
Applicant’s arguments with respect to the claim(s) in this application have been considered but are moot because the new ground of rejection does not rely on any 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the pump" and “the compatible motor base” in lines 10 and 12. Applicant does not introduce a pump earlier in the claim but only an “integrated pump cap.” Integrated and Pump serve as adjectives describing said cap, thus the cap has been properly introduced but not the pump itself. Further a cap and lid are synonyms to each other, the claim would be recited in a more definite manner by for example
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the threaded ring engages to the pump cap to couple said cap to the liquid container (claim recites that the threaded ring engages threads on the container but is silent to cap engagement).
Claims 27-43 are rejected for their incorporation of the above through their dependency of claim 26. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US Patent No. 8,096,445), and further in view of Kirschner et al. (US Patent No. 5,305,923).
Re: Claim 26-27, Yang discloses the claimed invention including a device for dispensing a precise amount of liquid colorant comprising: a liquid container (16B) comprising an open end (24);
a lid (18B) for closing the open end of the liquid container, the lid comprising an integrated pump cap (172B), the integrated pump cap comprising:
an input port (24B) in direct liquid communication with the open end of the liquid container when the lid is coupled to the liquid container;
an output port (162B) configured to dispense liquid from the liquid container; a motor coupler (180B) comprising teeth, the motor coupler being rotatable to drive the pump (Figs. 19, Col. 18 & 21, lines 58 &17-20, may be toothed belt with toothed coupler or inter-engaging gears which inherently have teeth);
wherein the liquid container is positioned above the integrated pump cap and the motor coupler is positioned above the compatible motor base (100B) when liquid is being dispensed from the liquid container (Orientation of features depicted in Fig. 15),
wherein the device can deliver a precise amount of liquid colorant from the liquid container (Col. 2, lines 60-62, programed to deliver a desired precise amount);
wherein the liquid container comprises an outer container (16b) in which the lid closes except for an inner liner. However, Kirschner teaches a pressurizable liquid container with an outer container (190) and an inner liner (14) (Depicted in Fig. 3A, 3B, Col. 10, lines 21-24, outer container with liner), wherein the lid (306) closes the outer container and the inner liner (Fig. 9-10B), and wherein the inner liner is collapsible as liquid is withdrawn from the inner liner of the liquid container (Fig. 9, Col. 6 & 10, lines 31-41 & 21-28, collapsible bag may be used). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to include an inner liner as taught by Kirschner since Yang states in column 6, line 41 that any type of container may be used with the dispensing device, and further that such a modification is well known in the art to preserve the shelf life of the contents and Kirschner states col. 6, lines 39-40 that such a modification allows for pressure to force the contents from the liquid container into the metering pump ensuring proper dosing of the material there through.
Re: Claim 28 and 30, Yang teaches an integrated pump cap is removably coupled to the liquid container by quick connector (184B) (Fig. 19, Col. 21, lines 11-12, removable secured using readily removed screws).
Re: Claim 31, Yang discloses the claimed invention including a motor coupled to the liquid container (Col. 18, lines 52-59, motor).
Re: Claim 32, Yang discloses the claimed invention including the motor further includes a controller (46B) that can be programmed to control operation of the motor (Col. 18, lines 42-46, programmable control).
Re: Claims 33, Yang discloses the claimed invention including a first rotor (170B) and a second rotor (170B) that moves in response to movement of the first rotor (Fig. 19, Col. 20, lines 66-67, motor drives first rotor which drives second rotor), wherein the first rotor includes at least one lobe and the second rotor includes at least one slot, the at least one lobe on the first rotor engaging the at least one slot on the second rotor to move the second rotor in response to movement of the first rotor (Fig. 19, Col. 21, lines 1-3, geared rotors inherently have lobes and slots), whereby the pump is coupled to the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the date of the claimed invention to modify the device of Yang by causing the number of lobes of the first rotor to be different from the second rotor. Applicant appears to have placed no criticality on any particular number of lobes (see Specification wherein changing the lobes is an optional alternate embodiment) and it appears that the device of Yang would work appropriately if made within the claimed difference of lobes.
Re: Claims 34, Yang discloses the claimed invention as evidenced in the rejection from claim 26 above, and further including a motor base (100B) comprising teeth (Fig. 19, Col. 18 & 21, lines 58 &17-20, may be toothed belt with toothed coupler or inter-engaging gears which inherently have teeth); and a device (28B) configured to receive liquid dispensed from the output port (Para. 15, dispensing liquid to a device from output port); wherein the teeth on the motor base are engaged with the teeth on the motor coupler to drive the pump to dispense a specified amount of liquid into the device (Figs. 15-19, Col. 18 & 21, lines 58 &17-20, may be toothed belt implies a toothed coupler and/or inter-engaging gears which inherently have teeth).
Re: Claims 35, Yang discloses the claimed invention including the motor base comprises a programmable controller (Col. 18, lines 42-46, programmable control).
Re: Claim 36, Yang discloses the claimed invention including a method for dispensing a specified amount of liquid using the system as evidenced in the rejection of claim 35, the method comprising receiving a command to dispense a specified amount of liquid (Col. 19, lines 46-52, initiating a command for a certain amount); initiating a motor in the motor base coupled to a liquid container (Col. 19, lines 46-52, motor activated), the liquid container being closed by the lid (18B) (Fig. 19, lid closes off liquid container portion); and stopping the motor when the specified amount of liquid has been dispensed from the liquid container (Col. 19, lines 46-52, motor stops after dispensing desired amount).
Re: Claim 37 and 43, Yang does the claimed invention except for pressuring the space around the liner. However, Kirschner teaches pressurizing a space (202) between the liquid container and the inner liner (14) (Fig. 9, Col. 6, lines 36-38, a pressure in the space between the outer container and inner liner)
It would have been obvious to one having ordinary skill in the art at the time of the invention to pressurize the space as taught by Kirschner, since such a modification ensures that each rotation of the pumping unit receives full serving of fluid (important in metered dispensing) and that no fluid goes to waste within the bag as a result of being urged toward the outlet.
Re: Claim 38, Yang discloses the claimed invention including the lid comprises a container coupler (184B) that is configured to attach the lid to the liquid container at the open end (Fig. 19, Col. 21, lines 11-12, container coupler extending from open end).
Re: Claim 39, Yang discloses the claimed invention including the container coupler is configured to provide a friction fit with the liquid container at the open end (Fig. 19, Col. 21, lines 11-12, and screw fasteners works on the principle of friction fitting).
Re: Claim 40, Yang discloses the claimed invention including the liquid container comprises a complementary engaging structure (186B) configured to mate with the container coupler (Fig. 19, Col. 21, lines 11-12, engaging structure).
Re: Claim 41, Yang discloses the claimed invention including the motor coupler comprises a shaft (178B) configured to drive the pump, the shaft rotates about a central axis (Fig. 19), the teeth (180B) are connected to the shaft, the teeth are parallel with the central axis (Fig. 19, teeth extend parallel to the axis).
Re: Claim 42, Yang discloses the claimed invention including the teeth (180B) are distally mounted on the lid (Fig. 19, Col. 18 & 21, lines 58 &17-20, may be toothed belt implies a toothed coupler and/or inter-engaging gears which inherently have teeth).
Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and further to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lickstein, Hadden, Svioz, Du, Kritemeier, Ophardt, Ciavarella, and Schroeder are cited disclosing examples of dispensing system with motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.